Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1813
                       Lower Tribunal No. F14-8780
                          ________________


                                 Jeff Scott,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Zachary James, Judge.


      Michael Ufferman Law          Firm,   P.A.,   and    Michael    Ufferman
(Tallahassee), for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before SCALES, LINDSEY and MILLER, JJ.

     PER CURIAM.

     Affirmed.